            Case 1:19-cv-02560-PAE Document 9 Filed 03/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK


ALEKSANDR KOGAN,
                                                               Case No. 19-cv-2560 (PAE)
                              Plaintiff,

               - against -                                   CERTIFICATE OF FILING
                                                             AND SERVICE OF NOTICE OF
FACEBOOK, INC., PAUL GREWAL, ALEX                            REMOVAL
STAMOS, and MARK ZUCKERBERG,

                              Defendants.




       I, Orin Snyder hereby certify that on March 21, 2019, Defendant Facebook, Inc.

(“Facebook”), filed with the Supreme Court of the State of New York, New York County, a

Notice of Filing of Notice of Removal to Federal Court, attaching a copy of the file-stamped

Notice of Removal of the above-captioned action to federal court (collectively, the “Notice of

Filing”).

        I further certify that on March 22, 2019, true and correct copies of the: 1) Notice of Removal

(with Exhibit A), dated 3/21/19; 2) Civil Cover Sheet, dated 3/21/19; 3) Defendant Facebook, Inc.’s

Rule 7.1 Corporate Disclosure Statement, dated 3/21/19; 4) Notice of Appearance by Alexander H.

Southwell, dated 3/21/19; 5) Notice of Appearance by Amanda M. Aycock, dated 3/21/19; 6) Notice

of Appearance by Lee R. Crain, dated 3/21/19; 7) Motion to Admit Joshua S. Lipshutz Pro Hac

Vice, dated 3/21/19; 8) Declaration of Joshua S. Lipshutz, dated 3/21/19 with Exhibits A-C; 9)

Proposed Order granting Joshua S. Lipshutz admission Pro Hac Vice; 10) Electronic Case Filing

Rules & Instructions; 11) District Judge Paul A. Engelmayer’s Individual Rules and Practices in

Civil Cases; and 12) Magistrate Judge Ona T. Wang’s Individual Rules and Practices in Civil Cases,

were caused to be served via Federal Express overnight delivery service upon:
        Case 1:19-cv-02560-PAE Document 9 Filed 03/22/19 Page 2 of 2




                                   Pollock Cohen LLP
                                60 Broad Street, 24th Floor
                                New York, New York 10004

                            Counsel for Plaintiff Aleksandr Kogan



Dated: New York, New York
       March 22, 2019


                                                  /s/ Orin Snyder
                                                  	
                                          	




                                              2
